ADDITIONAL ISSUANCE AGREEMENT

 

This Additional Issuance Agreement (this “Agreement”), dated as of October 16,
2020, is made pursuant to that certain Securities Purchase Agreement, dated as
of August 31, 2018 (the “Purchase Agreement”), as amended, by and between
Defense Technologies International Corp. (the “Company”) and the purchaser
signatory hereto (the “Purchaser”) for the purchase of the Company’s Original
Issue Discount Convertible Debentures (the “Additional Debenture”). Capitalized
terms used and not otherwise defined herein that are defined in the Purchase
Agreement shall have the meanings given such terms in the Purchase Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.Issuance of Additional Debenture. The Company hereby agrees to issue to the
Purchaser, and the Purchaser hereby agrees to purchase, an Additional Debenture
in the aggregate principal amount of $272,500, which Additional Debenture shall
be in the form of the Debenture provided that: 

 

a.The periodic interest rate on the Debenture shall be 8% per annum; 

 

b.The Debenture shall not be convertible until the 6-month anniversary of the
issuance date; 

 

c.the Conversion Price shall be $0.50, subject to adjustment thereunder,
provided that on the first Trading Day of each calendar quarter commencing on
April 1, 2021 (each such date, a “Reset Date”), the Conversion Price shall be
adjusted to equal the lower of (a) the then prevailing Conversion Price and (b)
100% of the average of the 5 VWAPs immediately prior to the applicable Reset
Date and the Maturity Date shall be January 1, 2022; 

 

d.In addition to the above, in the event of a reverse stock split, the
Conversion Price shall be reduced, and only reduced, to equal to the lesser of
the then Conversion Price and 100% of the average of the 5 VWAPs immediately
following the effective date of such reverse stock split; 

 

e.The total purchase price to the Purchaser for the purchase of the Additional
Debenture is $250,000, which represents an original issue discount to the
principal of the Additional Debenture; and 

 

f.Company shall have the right to redeem the Debenture for 140% of the then
outstanding principal amount at any time. 

 

The Company shall promptly deliver to the Purchaser the Additional Debenture.

 

2.Documents. The rights and obligations of the Purchaser and of the Company with
respect to the Additional Debenture and the shares of Common Stock issuable
under the Additional Debenture (the “New Underlying Shares”) shall be identical
in all  

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



respects to the rights and obligations of such Purchaser and of the Company with
respect to the Debentures and the Underlying Shares issued and issuable pursuant
to the Purchase Agreement. Any rights of a Purchaser or covenants of the Company
which are dependent on such Purchaser holding securities of the Company or which
are determined in magnitude by such Purchaser’s purchase of securities pursuant
to the Purchase Agreement shall be deemed to include any securities purchased or
issuable hereunder, including but not limited to Section 4.13 and the duration
of the Variable Rate Transaction prohibition. The Purchase Agreement is hereby
amended so that the term “Debentures” includes the Additional Debenture and
“Underlying Shares” includes the New Underlying Shares.

 

3.Subsidiary Guarantee. The Additional Debenture constitutes an “Obligation”
under the Subsidiary Guarantee as if the Additional Debentures were Debentures
issued pursuant to the Purchase Agreement. 

 

4.Representations and Warranties of the Company. The Company hereby makes to the
Purchaser the following representations and warranties: 

 

(a)Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement by the Company and the consummation
by the Company of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of the Company and no further action is
required by the Company, its board of directors or its stockholders in
connection therewith. This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law. 

 

(b)No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents; or (ii) subject to the Required Approvals,
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
(except as contemplated by the Security Documents) upon any of the properties or
assets of the Company in connection with, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument (evidencing Company debt or otherwise) or other
material understanding to which such Company is a party or by which any property
or asset of the Company is bound or affected; or (iii) subject to the Required
Approvals, conflict with or  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected, except, in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.

 

(c)Issuance of the Additional Debenture. The Additional Debenture  is duly
authorized and, upon the execution of this Agreement by a Purchaser, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents. The Additional Underlying Shares, when issued in
accordance with the terms of the Additional Debenture, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company. The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Additional Underlying
Shares at least equal to the Required Minimum on the date hereof. 

 

(d)Affirmation of Prior Representations and Warranties. Except as  set forth on
Schedule 3(d) hereto or as set forth in the SEC Reports, the Company hereby
represents and warrants to each Purchaser that the Company’s representations and
warranties listed in Section 3.1 of the Purchase Agreement are true and correct
as of the date hereof. 

 

5.Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof to the Company as follows: 

 

(a)Authority. The execution, delivery and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser. This
Agreement has been duly executed by such Purchaser and, when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law. 

 

(b)Own Account. Such Purchaser (i) understands that the Additional Debenture is
a “restricted security” and has not been registered under the Securities Act or
any applicable state securities law, (ii) is acquiring the Additional Debenture
as principal for its own account and not with a view to or for distributing or
reselling such Additional Debenture or any part thereof in violation of the
Securities Act or any applicable state securities law, (iii) has no present
intention of distributing any of such securities in violation of the Securities
Act or any applicable state securities law and (iv) has no arrangement or
understanding with any other persons regarding the distribution of such
Additional Debenture (this representation and warranty not limiting such
Purchaser’s right to sell the Additional Underlying Shares pursuant to the  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



Registration Statement or otherwise in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law. Such Purchaser is acquiring the Additional Debenture
hereunder  in the ordinary course of its business. Such Purchaser does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Additional Debenture or Additional Underlying Shares.

 

(c)Purchaser Status. Such Purchaser is an “accredited investor” as defined in
Rule 501under the Securities Act. 

 

(d)General Solicitation. Such Purchaser is not purchasing the Additional
Debenture as a result of any advertisement, article, notice or other
communication regarding the Additional Debenture published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement. 

 

6.Public Disclosure. The Company shall, by 9:30 a.m. (New York City  time) on
the Trading Day immediately following the date hereof, issue a Current Report on
Form 8-K, reasonably acceptable to the Purchaser, disclosing the material terms
of the transactions contemplated hereby and attaching this Agreement as  an
exhibit  thereto. The Company shall consult with the Purchaser in issuing any
other press releases with respect to the transactions contemplated hereby. 

 

7.Effect on Transaction Documents. Except as expressly set forth above, all of
the terms and conditions of the Transaction Documents shall continue in full
force and effect after the execution of this Agreement and shall not be in any
way changed, modified or superseded by the terms set forth herein, including,
but not limited to, any other obligations the Company may have to the Purchaser
under the Transaction Documents. Notwithstanding the foregoing, this Agreement
shall be deemed for all purposes as an amendment to any Transaction Document as
required to serve the purposes hereof, and in the event of any conflict between
the terms and provisions of the Debentures or any other Transaction Document, on
the one hand, and the terms and provisions of this Agreement, on the other hand,
the terms and provisions of this Agreement shall prevail. 

 

8.Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each
Purchaser. 

 

9.Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement. 

 

10.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Purchaser. The Company may not assign (except
by merger) its rights or obligations hereunder without the prior written consent
of the Purchaser of the then-outstanding Securities. The Purchaser may assign
their rights hereunder in the  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



manner and to the Persons as permitted under the Purchase Agreement.

 

11.Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission  or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof. 

 

12.Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement. 

 

13.Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such
 that may be hereafter declared invalid, illegal, void or unenforceable. 

 

14.Fees and Expenses. The Company has agreed to reimburse the Purchaser the sum
of $10,000 for its legal fees and expenses. Accordingly, in lieu of the
foregoing payments, the aggregate amount that Ionic is to pay for the Securities
at the Closing shall be reduced by $10,000 in lieu thereof or, at the mutual
election of the parties, increase the principal amount of the Debenture by
$10,000. The Company shall pay all Transfer Agent fees (including, without
limitation, any fees required for same-day processing of any instruction letter
delivered by the Company and any conversion or exercise notice delivered by a
Purchaser), stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers. 

 

15.Registration Rights. Concurrently herewith the Company and the Purchaser
shall enter into a Registration Rights Agreement in form and substance
satisfactory to the Purchaser. 

 

16.Leak-Out. The Purchaser agrees solely with the Company that from the date
hereof and ending at 4:00 pm (New York City time) on January 1, 2022 (such
period, the “Restricted Period”), neither the Purchaser, nor any Affiliate of
such Purchaser which (x) had or has knowledge of the transactions contemplated
by the this Agreement, (y) has or shares discretion relating to such Purchaser’s
investments or trading or information concerning such Purchaser’s investments,
including in respect of the Conversions Shares, or (z) is subject to such
Purchaser’s review or input concerning  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



such Affiliate’s investments or trading (together, the “Purchaser’s Trading
Affiliates”), collectively, shall sell dispose or otherwise transfer, directly
or indirectly, (including, without limitation, any sales, short sales, swaps or
any derivative transactions that would be equivalent to any sales or short
positions) on any Trading Day (“Measurement Date”) sales from Conversion Shares
issuable upon conversion of the Debenture (“Restricted Securities”) issued
pursuant to this Agreement (but not any other Debentures issued pursuant to the
Purchase Agreement, as amended, or “long” sales of shares of Common Stock
purchased in open market transactions by the Purchaser) shall not exceed (i) the
greater of (x) 30% of the quotient of (A) the sum of the daily average composite
daily trading volume of the Common Stock as reported by Bloomberg, LP for each
Trading Day during the twenty (20) consecutive Trading Days immediately prior to
such applicable Measuring Date, divided by (B) twenty (20), 30% of the total
trading volume that day, and $5,000.00 (the “Daily Limit”); provided that the
foregoing restrictions shall not apply to (I) any other sales of shares of
Common Stock from existing notes or warrants or (II) any sale of any shares of
Common Stock at a price greater than or equal to $0.50 (as adjusted for stock
splits, stock dividends, stock combinations, recapitalizations and similar
events), in each case, which shall not be included in the Daily Limit
calculation above.. Notwithstanding anything herein to the contrary, during the
Restricted Period, the Purchaser may, directly or indirectly, sell or transfer
all, or any part, of the Restricted Securities to any Person (an “Assignee”) in
a transaction which does not need to be reported on The Pink Open Market or any
other trading or quotation system, without complying with (or otherwise limited
by) the restrictions set forth in this Leak-Out Agreement; provided, that as a
condition to any such sale or transfer an authorized signatory of the Company
and such Assignee duly execute and deliver a leak- out agreement in the form of
this Leak-Out Agreement (an “Assignee Agreement”, and each such transfer a
“Permitted Transfer”) and, subsequent to a Permitted Transfer, sales of the
Purchaser and the Purchaser’s Trading Affiliates and all Assignees (other than
any such sales that constitute Permitted Transfers) shall be aggregated for all
purposes of this Leak-Out Agreement and all Assignee Agreements.

17.Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof. 

 

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



 

 

Executed as of the first date written above by the undersigned duly authorized
representatives of the Company and the Purchaser:

 

 

[dtiiex10z1_1.jpg] 

--------------------------------------------------------------------------------

7